Citation Nr: 1207113	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right foot involving the first metatarsophalangeal joint, currently assigned a 10 percent disability evaluation.

2.  Entitlement to an increased rating for hallux valgus of the right foot, currently assigned a noncompensable evaluation.

3.  Entitlement to an increased rating for bunionectomy scars, currently assigned a 20 percent disability evaluation.

4.  Entitlement to an extension  beyond December 1, 2009, for a temporary total rating due to surgical convalescence for service-connected hallux valgus of the right foot.

5.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant & O.G.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1982 and had subsequent service in the South Carolina Army National Guard.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that additional evidence was submitted after the last supplemental statement of the case.  However, in August 2011 and October 2011 correspondence, the Veteran's representative waived the right to have this evidence reviewed in the first instance by the RO.  Therefore, there is no prejudice to the Veteran in adjudicating these claims.

The issues of entitlement to an increased rating for bunionectomy scars and to TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right foot affecting the first metatarsophalangeal joint does not involve two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations and is not productive of limitation of motion.  

2.  The Veteran's hallux valgus of the right foot has not involved surgical resection of the metatarsal head and is not functionally equivalent to an amputation of the great toe.  

3.  There is no evidence indicating that the Veteran had severe postoperative residuals following plantarflexory Austin bunionectomy of the right foot, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited beyond December 1, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right foot involving the first metatarsophalangeal joint have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5280 (2011).

2.  The criteria for a compensable evaluation for hallux valgus of the right foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5280 (2011).

3.  An extension of a temporary total disability rating beyond December 1, 2009, for convalescence purposes following plantarflexory Austin bunionectomy of the right foot is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the appellant with notice in connection with her claims in February 2010, prior to the initial decision on the claims in March 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The March 2010 letter indicated what evidence was necessary to substantiate her claim for an extension of a temporary total evaluation and notified her that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her entitlement to increased compensation.  Specifically, she was informed in the February 2010 letter of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect her. 

In addition, the February 2010 letter informed the Veteran of the division of responsibilities in obtaining the evidence to support her claims.  She was also advised of how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

In addition, the Veteran was afforded VA examinations in February 2010 and February 2011 in connection with her claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA examination obtained in this case is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disabilities in this case. 

The Board does note that the claims file was not made available to the February 2010 VA examiner.  However, an examination and medical opinion may not be discounted solely because the examiner did not review the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for an increased evaluation, it is the Veteran's current level of disability that is at issue.  In this case, the February 2010 VA examiner thoroughly assessed the manifestations of the Veteran's service-connected right foot disabilities, and the report provides the medical information needed to address the rating criteria relevant to the Veteran's claims.  The applicable and appropriate history was recorded, and there is no showing that the examination report provides a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  All diagnostic testing necessary for assessing the current status of the Veteran's disabilities was conducted, and all subjective and objective symptomatology was described.  The medical examiner's findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  Therefore, the Board finds that the February 2010 examination report is also adequate.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

In summary, the duties to notify and assist have been considered and satisfied.  Through various correspondence, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required.   The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


I.  Factual Background

In a September 2009 VA treatment record, it was noted that the Veteran underwent bunionectomies in 2002, but that the bunions had recurred and were causing the Veteran problems wearing her shoes and during long walks.  On examination, she was diagnosed with hallux abducto valgus with bunion, pes planus, osteoarthritis, and hallux limitus.  Her vascular and neurological functioning were normal.  X-rays also showed healed bilateral osteomies at the first metatarsal heads and degenerative changes in the first metatarsophalangeal joint.  An Austin bunionectomy of the right foot was scheduled.  

The Veteran underwent outpatient plantarflexory Austin bunionectomy of the right foot on October 22, 2009.  She was discharged at noon and was prescribed Lortab tablets for the pain.  She was instructed to keep her dressing dry and to refrain from driving an automobile, drinking alcoholic beverages, and traveling alone for the rest of the day.  She was assigned a temporary total disability evaluation for convalescence purposes from October 22, 2009, to December 1, 2009.  

Records show that the Veteran received a standard elevating leg rest, a two-inch thick foam cushion, wide toe box shoes, a pair of cast boots, and a pair of wood auxiliary crutches following her surgery.  She was also prescribed Lortab.  

Records dated from November 2009 indicate that the Veteran's sutures were removed and that she was healing satisfactorily.  She was provided with a cam boot, and it was noted that she was able to demonstrate proper usage and safety with a cane during ambulation and ascending and descending stairs.  

On December 15, 2009, the Veteran returned to the podiatry clinic for a post-operation follow-up appointment.  Her range of motion was fair, and home exercises were discussed.  She was prescribed a refill of Percocet.

In January 2010, the Veteran returned to the clinic for the completion of paperwork and an examination of her foot.  Her medications were reconciled and new medications were added.  She complained of edema and painful motion.  She was also sent for x-rays, given home exercises, and advised to apply heat, rest her foot, and elevate her foot at home.  X-rays showed hammertoe deformities of the fourth and fifth digits, and there was a single screw across the first metatarsal secondary to the bunionectomy.  There was anatomic alignment, and a tiny plantar calcaneal spur was visible.  

In a January 2010 statement, the Veteran's podiatrist indicated that she had been on continuous leave from October 22, 2009, to February 22, 2010.  He stated that she was totally disabled from any type of job until that time.

During a February 2010 VA examination, the Veteran complained of daily pain and stated that she used inserts and took Oxycodone and Acetaminophen.  She denied having physical therapy.  The Veteran also stated that she experienced activity-related flare-ups, which required the use of a cane, but indicated that that she could stand for one hour without pause and could walk a quarter of a mile under normal circumstances.  The Veteran further stated that she stopped working in 2008 due to her feet and family problems.  A physical examination revealed a minimal degree of callus formation and a moderate degree of pes planus.  The Achilles tendon was nontender and in normal alignment.  The Veteran had pain on movement and avoided placing weight on the ball of her foot.  She could not stand on her tiptoe on the right foot.  A mild degree of hammertoe deformity was also noted in the third through fifth toes.  She had surgical scars over the great toe of the dorsum and a hallux valgus deformity measuring five degrees.  The Veteran was diagnosed with pes planus, hammertoe, and a hallux deformity of the foot.

In March 2010, the Veteran returned for a follow-up appointment.  Her foot was noted to be well-healed, and her range of motion was good.  She reported feeling better each day.

In April 2010, the Veteran returned to the clinic with complaints of joint stiffness at night.  She was diagnosed with post operative adhesions and was prescribed Tramadol, Capscian cream, and Vistaril pills.

In an April 2010 letter, the Veteran's podiatrist indicated that the October 2009 bunionectomy was more complicated and serious than hallux valgus with resection of the metatarsal head, known as a "Mayo type procedure." 

During the February 2011 VA examination, the Veteran complained of pain that comes and goes and indicated that she wears wide toe box shoes.  She stated that her right foot disabilities slow her down, but noted that she is able to walk and do the things she needs to do.  The Veteran indicated that flare-ups occur at the end of a very active day and are manifested by increased pain.  A physical examination revealed no corns, calluses, edema, or evidence of flatfoot.  There was painful motion, but no limitation of motion.  There was some tenderness adjacent to the surgical site, and she bore her weight abnormally, but there was no weakness or instability.  X-rays showed a healed osteotomy site on the neck of the first metatarsal and a nice correction of the hallux valgus.  The examiner noted there may be some mild degenerative changes at the first metatarsophalangeal joint.  There was a spur at the interphalangeal joint of the first ray, and the first metatarsal head may be plantar flexed slightly.  


II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. §4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole- recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.   Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 
	
At the outset, the Board observes that in an unappealed December 1996 rating decision, the Veteran was granted service connection for hallux valgus of the right foot and assigned a noncompensable evaluation.  In an unappealed December 2002 rating decision, the Veteran was also granted service connection for degenerative joint disease (DJD) of the right foot and assigned a 10 percent evaluation.  She later filed a claim for increased evaluations for both disabilities in January 2010.   While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's degenerative joint disease of the right foot is currently assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5280.  She is also assigned a separate noncompensable evaluation for hallux valgus of the right foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 
 
Under Diagnostic Code 5280 unilateral hallux valgus is assigned a 10 percent disability when there has been a foot operation with resection of the metatarsal head or when the disorder is severe and equivalent to amputation of a great toe.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for degenerative joint disease of the right foot.  A 10 percent evaluation represents the maximum schedular criteria under Diagnostic Code 5280. Consequently, the Veteran is not entitled to an evaluation in excess of 10 percent under that diagnostic code.   

The Veteran is also not entitled to an increased evaluation for her degenerative joint disease of the right foot under Diagnostic Code 5003.  She has already been assigned a 10 percent disability evaluation for the disorder, and the evidence does not show involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Moreover, the February 2011 VA examiner specifically stated that there was no limitation of motion.  

In addition, the Board concludes that the Veteran is not entitled to an increased evaluation for hallux valgus of the right foot.  The Veteran does have unilateral hallux valgus and underwent a plantarflectory Austin bunionectomy of the right foot in October 2009.  However, the evidence does not show that the metatarsal head was surgically resected in the bunionectomy or that the condition is functionally equivalent to an amputation of the great toe.  As noted in the evidence above, the Veteran can ambulate without assistive devices and can perform her activities of daily living.  She can stand for one hour without pause and can walk a quarter of a mile.  The Board cannot find this level of functionality to be equivalent to an amputation of the great toe.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing weakfoot, clawfoot, metatarsalgia (Morton's disease), unilateral severe hallux valgus rigidus, and malunion or nonunion of the tarsal or metatarsal bones, the Board finds that the criteria for separate or higher ratings for her degenerative joint disease and hallux valgus of the right foot are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes5277, 5278, 5279, 5281, 5283.  In this regard the evidence of record simply does not show the Veteran to have such disorders.  Indeed, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated on September 2009, January 2010, and February 2011 x-rays. 

The only other potentially applicable diagnostic codes are Diagnostic Code 5276 for flatfoot, Diagnostic Code 5282 for hammertoes, and Diagnostic Code 5284 for "other" foot injuries.  As for flatfoot, the February 2011 examiner specifically indicated the Veteran does not have this condition; however, the February 2010 examiner did diagnose her with flatfoot.  Under Diagnostic Code 5276, a 10 percent rating is warranted with evidence of moderate flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating is warranted with evidence of severe unilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The February 2010 VA examiner noted that the Veteran had a moderate degree of pes planus bilaterally, but also specifically noted that the Achilles tendons were nontender and were in normal alignment.  The February 2011 VA examiner stated that the Veteran did have abnormal weight bearing, but indicated that there was no evidence of flatfeet and that she only weightbearing on the lateral aspect of her foot as she walks.  There was no indication that the weight-bearing line was over or medial to the great toe or that there was inward bowing of the tendo Achillis. Based on those findings, the Board cannot conclude that an increased evaluation is warranted under Diagnostic Code 5276.

Under Diagnostic Code 5282, a maximum evaluation of 10 percent is available with evidence of hammer toe of all toes, unilateral without claw foot.  In this case, VA treatment records dated in January 2010 indicated that the Veteran only had hammertoe deformities of the fourth and fifth digits.  The February 2010 VA examiner also indicated that the Veteran had a hammertoe deformity of the third through fifth toes only.  Thus, it cannot be said that she has hammertoe deformities affecting all toes.  As such, a separate or higher rating is not warranted under Diagnostic Code 5282.

Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate foot injury, and a 20 percent evaluation is contemplated for a moderately severe foot injury.  In this case, treatment records dated in December 2009 show that the Veteran had a fair range of motion.  Although she had pain on movement and could not stand on the tiptoe of her right foot, the February 2010 VA examiner indicated that the Veteran could stand for one hour without pause and walk a quarter of a mile under normal circumstances.  The February 2011 VA examiner also indicated that there were no corns, calluses, edema, restriction of movement, weakness, or instability.  In fact, the examiner specifically stated that there may only be some mild degenerative changes at the first metatarsophalangeal joint and that there was a nice correction of the hallux valgus.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected right foot disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the separate 10 percent and noncompensable ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's right foot is contemplated in her current disability evaluations under Diagnostic Codes 5003 and 5280.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Recently, the Court held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011).  Therefore, the Board finds that the preponderance of the evidence is against increased evaluations for the Veteran's degenerative joint disease and hallux valgus of the right foot.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's degenerative joint disease and hallux valgus of the right foot are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative joint disease and hallux valgus of the right foot under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


III.  Extension of Temporary Total Rating

The Veteran asserts that, following her plantarflexory Austin bunionectomy of the right foot in October 2009, she required additional convalescence and that an extension of her temporary total rating is warranted.
  
38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total disability rating, the Veteran must demonstrate that her service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2011).

In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations; a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating. 38 C.F.R. § 4.30.  Additionally, and relevant to this case, section 4.30 authorizes extensions of the temporary total rating when supported by the record in increments of one, two, or three months beyond the initial three months granted. These extensions may be made pursuant to 38 C.F.R. § 4.30 (a) (1) (2) or (3).  38 C.F.R. § 4.30(b)(1) (2011).

Based on the evidence discussed above, the Board finds that there is no evidence indicating that the Veteran had severe postoperative residuals following plantarflexory Austin bunionectomy of the right foot, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited beyond December 1, 2009.  While a January 2010 VA treatment record indicated the Veteran should rest, heat, and elevate her foot at home, the record does not indicate that she was confined to the house.  There is also a January 2010 letter from her podiatrist indicating that she was unable to work until February 22, 2010; however, that letter does not address any of the postoperative residuals necessary to extend the Veteran's temporary total rating.  The Board also notes that the issue of entitlement to TDIU will be addressed in the remand section below.  Additionally, while the Veteran reported to the February 2010 VA examiner that she requires a cane during flare-ups, the continued use of a wheelchair or crutches was not indicated, nor was it indicated that regular weight-bearing was prohibited.  Therefore, the Board finds that the Veteran is not entitled to an extension of a temporary total disability rating beyond December 1, 2009, for convalescence purposes following plantarflexory Austin bunionectomy of the right foot.
ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the right foot involving the first metatarsophalangeal joint is denied.

A compensable evaluation for hallux valgus of the right foot is denied.

Entitlement to an extension beyond December 1, 2009, for a temporary total rating due to surgical convalescence for a service-connected right toe disability is denied.


REMAND

The Board's review of the claims file reveals that further development is necessary for the claims for an increased evaluation for bunionectomy scars and for TDIU.  

To ensure that the record reflects the current severity of the Veteran's service-connected bunionectomy scars, the Board finds an additional VA examination is needed to properly evaluate the disability.  Currently, the medical record contains conflicting information regarding these scars.  During the February 2010 VA examination, the Veteran was found to have a scar on the right foot over the first metatarsophalangeal joint.  The scar was approximately five centimeters long and tender, but nonadherent.  It had a firm texture, no ulceration, and was superficial.  The examiner found that there was no inflexibility and no limitation of motion or function caused by the scar.

Five months later, in July 2010, a second VA examination was conducted in connection with the claim for an increased evaluation for bunionectomy scars.  The examiner also indicated that there was a scar measuring five centimeters on the Veteran's right foot and characterized the scar as tender, not adherent, stable, and superficial.  However, the July 2010 examiner further found that the scar limited the motion of the Veteran's first metatarsophalangeal joint.

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was received after this date, the current version of the regulations apply.

Under Diagnostic Code 7805, "scars, other" are to be rated based on their disabling effect under the applicable diagnostic code.  Here, the issue of whether or not the Veteran's right foot scar causes limitation of motion and the extent of any such limitation, must be reconciled before the disability is properly evaluated.  

In addition, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that she is unable to work due to her service-connected right foot disabilities.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Columbia, South Carolina.  While the claims file currently includes treatment records dated though August 2010, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO should obtain all outstanding pertinent VA treatment records dated since August 2010, including any records from the Columbia VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected bunionectomy scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected scars. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  He or she should specifically indicate the number and location of bunionectomy scars.  For each identified scar, the examiner should provide a detailed description of the service-connected scars, to include but not limited to, the following: the length and width of the scars; the areas of the scars in square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); and, whether the scarring is painful on examination.  

The examiner should specifically discuss whether any scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s) and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically state such ha conclusion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


